Name: Commission Regulation (EEC) No 477/90 of 26 February 1990 on the supply of refined rape seed oil to non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 90 Official Journal of the European Communities No L 51 /7 COMMISSION REGULATION (EEC) No 477/90 of 26 February 1990 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 3 March 1989 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 342 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 172, 21 . 6. 1989, p . 1 . (3 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 51 /8 Official Journal of the European Communities 27. 2 . 90 ANNEX I 1 . Operation Nos ('): 721 /89 to 734/89 and 736/89 to 737/89 2. Programme : 1989 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (') f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 342 tonnes net 9 . Number of lots (4): one 10. Packaging and marking (*) ( ,0) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 20 kilograms  the cans must carry the following wording : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 24. 4. to 22. 5. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (') : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 13. 3 . 1990. Tenders shall be valid until 12 midnight on 14. 3 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 3 . 1990. Tenders shall be considered valid until 12 midnight on 28 . 3 . 1990 (b) period for making the goods available at the port of shipment : 8 . 5. to 5. 6 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders f) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B- 1 049 Bruxelles ; telex : AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  27. 2. 90 Official Journal of the European Communities No L 51 /9 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) 'Hie supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. 0 The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order ndt to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( I0) In addition, the packaging must satisfy the Requirements relating to butteroil, specified in Official Journal of the European Communities No C 216 of 14 August 1987 (under 1.3.3). No L 51 /10 Official Journal of the European Communities 27. 2. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXO II DesignaciÃ ³n de la partida Parti Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation de la partie Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Beneficiary BÃ ©nÃ ©ficiaire Recipient country Pays destinataire Markings on the packaging Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking DesignaÃ §Ã £o da parte Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatÃ ¡rio InscriÃ §Ã £o na embalagem I 342 15 Caritas I Bolivia AcciÃ ³n n0 721 /89 / Aceite vegetal / 90292 / PotosÃ ­ vÃ ­a Antofagasta / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 GRS Dominica Action No 722/89 / Vegetable oil / 90129 / Roseau via Woodbridge Bay / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 15 Caritas B Burkina Faso Action n ° 723/89 / Huile vÃ ©gÃ ©tale / 90260 / Bobo Dioulasso via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 SSI Burkina Faso Action n0 724/89 / Huile vÃ ©gÃ ©tale / 93012 / Ouahigouya via Abidjan / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite 30 Caritas I Ghana Action No 725/89 / Vegetable oil / 90651 / Accra via Tema / Gift of the European Economic Community / For free distribution 15 Caritas I GuinÃ ©-Bissau AcÃ §Ã £o n? 726/89 / Ã leo vegetal / 90647 / Bissau / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 30 Cinterad Mali Action n0 727/89 / Huile vÃ ©gÃ ©tale / 93410 / Bamako via Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Caritas G Niger Action n" 728/89 / Huile vÃ ©gÃ ©tale / 90402 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 27. 2. 90 Official Journal : of the European Communities No L 51 /11 DesignaciÃ ³n de la partida Parti Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Beneficiario Modtager Pais destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking DesignaÃ §Ã £o da parte Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Pais destinatÃ ¡rio InscriÃ §Ã £o na embalagem 15 AATM Togo Action n0 729/89 / Huile vÃ ©gÃ ©tale / 91747 / LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 Caritas B ZaÃ ¯re Action n0 730/89 / Huile vÃ ©gÃ ©tale / 90269 / Kinshasa via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 AATM Madagascar Action n0 731 /89 / Huile vÃ ©gÃ ©tale / 91748 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 Caritas G MoÃ §ambique AcÃ §Ã £o n? 732/89 / Ã leo vegetal / 90440 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 12 Caritas G MoÃ §ambique AcÃ §Ã £o n? 733/89 / Ã leo vegetal / 90444 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 15 SCF Uganda Action No 734/89 / Vegetable oil / 92205 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 45 Caritas I Malawi / Action No 736/89 / Vegetable oil / 90649 / Lilongwe via Dar Es Salaam / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 15 Cathwel Gambia Action No 737/89 / Vegetable oil / 90126 / Kanifing via Banjul / Gift of the European Economic Community / For free distribution